Citation Nr: 1111691	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-03 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for hypertension, rated 10 percent disabling prior to July 9, 2009, and 20 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for valvular heart disease with coronary artery disease, rated 30 percent disabling prior to July 9, 2009, and 60 percent disabling thereafter.


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions rendered by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

In a July 2004 rating decision, the RO awarded service connection for valvular heart disease with coronary artery disease.  An initial evaluation of 30 percent was assigned, effective from February 12, 1996.  

In an a July 2006 rating decision, the RO awarded service connection for hypertension and assigned an initial 10 percent rating effective from January 12, 1998.  

In an August 2008 rating decision, the RO awarded the Veteran a temporary total evaluation for his coronary artery disease from July 20, 2006, to September 30, 2006.  As a total rating was in effect for this period, entitlement to a higher rating during this period is moot. 

In a September 2009 rating decision, the RO increased the disability evaluation for the valvular heart disease with coronary artery disease to 60 percent, effective from July 9, 2009.  As the increases in the evaluations of the Veteran's disabilities did not represent the maximum ratings available, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and a witness testified before the undersigned at a hearing held in February 2010.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  Prior to July 9, 2009, hypertension was manifested with diastolic pressure predominantly less than 100, systolic pressure predominately less than 160, and continuous use of medication required for control.

2.  Beginning July 9, 2009, hypertension was manifested with diastolic pressure that was predominately less than 120.

3.  At a February 11, 2008, VA examination, valvular heart disease with coronary artery disease manifested with METs not greater than 5.

4.  Prior to February 11, 2008, valvular heart disease with coronary artery disease, manifested with substantiated anginal attacks with ordinary manual labor feasible; and without a history of acute coronary occlusion, thrombosis, enlargement of the heart, or congestive heart failure; and with METs primarily between 5-7; and an ejection fraction greater than 50 percent.

5.  From February 11, 2008, valvular heart disease with coronary artery disease manifested with left ventricular dysfunction with ejection fractions that were consistently greater than 30 percent, and METs that were consistently greater than 3; and without congestive heart failure or history of acute illness from coronary occlusion or thrombosis.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for hypertension in excess of 10 percent prior to July 9, 2009, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, DC 7101 (1996, 1998, & 2010).

2.  The criteria for an initial rating for valvular heart disease with coronary artery disease of 30 percent prior to February 11, 2008, are not met; the criteria for a 60 percent rating, but no higher, are met from February 11, 2008.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, DC 7005 (1996, 1998 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The current appeal arises from the Veteran's disagreement with the initial evaluations assigned with the grant of service connection for his cardiovascular disabilities.  Courts have held that where the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, further VCAA notice is not required.

The Board is satisfied that the VA has also complied with the duty to assist requirements of the VCAA and the implementing regulations.  The information and evidence associated with the claims file consists of the Veteran's service treatment records, VA and private medical treatment records, and records associated with his claim for disability benefits from the Social Security Administration (SSA).  The Veteran was also afforded VA examinations in connection with his claims.  The Board finds that the examinations are adequate as they were based on examinations of the Veteran and a review of the medical history such that the evaluations for the disabilities will be a fully informed one.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not indicated that there is any outstanding evidence pertinent to his claims and the Board is also unaware of any outstanding evidence.  As all notification has been given and all relevant available evidence has been obtained, the Board concludes that any deficiency in compliance with the VCAA has not prejudiced the Veteran and is, thus, harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Background

The blood pressure readings in the service treatment records have been reviewed and considered in the evaluation of the Veteran's hypertension disability.  The cumulative blood pressure readings in service reflect a history of systolic blood pressure predominantly less than 160 and diastolic blood pressure predominantly less than 100.  Post-service VA treatment records dated throughout January 1996 (i.e. prior to the effective date of service connection) reflect a history of diastolic blood pressure of 100 or more; but not greater than 200.  The notes also indicate that the Veteran had not been taking his hypertension medication for at least three to five months.  

VA treatment notes dated from June 1996 show the Veteran reported occasional chest pain and dizziness.  A chest X-ray conducted in March 1996 showed no acute cardiopulmonary disease was present.  

A private treatment record from Dr. Delfin, dated in August 1996, shows the Veteran reported chest pain without precipitating factors such as exertion.  He did not take nitroglycerin for this pain.  The Veteran also reported shortness of breath occurred more frequently than his chest pain and also occurred when lying down.  Dr. Delfin's clinical impression, in pertinent part, was 'chest pain syndrome, the pain for the most part is atypical.'

SSA records show the Veteran's applications for disability benefits due to his disabilities of glaucoma, high blood pressure and heart disease were denied by SSA determinations issued in July 1994 and September 1996.  

A VA chest X-ray conducted in February 1997 showed no acute cardiopulmonary disease was present.  A February 1997 electrocardiogram (EKG) report shows results were abnormal.  In a March 1997 VA treatment note, the Veteran was noted to have a long history of atypical chest pain that was not associated with exertion.  He reported that the pain was short-lived and stabbing in nature.  He noted that the pain could last from minutes to up to 3 weeks.  There was no precipitating event.  He denied shortness of breath, but reported an occasional choking sensation and some palpitation.  The diagnosis was 'atypical chest pain.'  Another March 1997 VA note shows the Veteran reported daily chest pain and shortness of breath.  He was noted to have a very sedentary lifestyle and virtually no exercise tolerance.  Further consultation resulted in a finding that the complaints were probably non-cardiac in nature, but further work-up was indicated.  Treatment notes in February and March 1998 show the Veteran continued to report chest pain of a dull aching nature.  He denied sweating, but was noted to have shortness of breath with a history of asthma.  He also reported some palpitations and dizziness at times.  The diagnosis was chest pain.  A June 1998 record indicates that a non-invasive stress test in May 1998 had to be halted due to the Veteran's report of calf pain and fatigue.  

A diagnostic left heart catheterization was performed in December 1998 for the Veteran's continued complaint of chest pain.  The catheterization revealed normal left ventricular systolic function with an ejection fraction of 60 percent.  Left ventricular pressure was 145/14 and aortic pressure was 145/60.  The left main coronary artery system was unremarkable with a 70 percent stenosis in the small distal diagonal branch, but otherwise the system was normal.   Numerous blood pressure readings are noted.  

Private medical records from the Florida Heart Center show the Veteran sought additional treatment for his chronic chest pain.  Upon evaluation in October 1998, he reported having almost continuous chest pain for 30 years.  The physician noted that the quality of the Veteran's chest discomfort was 'extremely unusual for angina.'  After reviewing the results of VA's December 1998 catheterization report, a diagnosis of 'chronic non-cardiac chest pain' was provided.  A follow-up note dated in February 1999 indicates that the Veteran's medication regimen had been adjusted and resulted in a significant improvement overall.  The Veteran reported having more energy and that he was much more active doing extracurricular activities.  He also reported that his blood pressure readings at home ran approximately 130/85 in general.  He reported that he was exercising frequently but noticed that with exercise his heart rate would occasionally become quite rapid.  The Veteran's blood pressure reading was 136/100.  The diagnoses included 'chronic non-cardiac chest pain' and hypertension.  The physician stated that the Veteran's blood pressure was much better controlled although at times it was mildly elevated as it that day.

At an RO hearing in July 1997, the Veteran testified that he had chest pain ever since separation from service in 1965 and that he had a myocardial infarction in the early 1980s.  The Board has found no record of a prior myocardial infarction in the available treatment records.  

The Veteran was afforded a VA examination in October 1999.  He reported a long history of intermittent chest discomfort, which was not necessarily related to exertion, but he did report severe dyspnea with exertion.  In discussing the Veteran's medical history, the examiner noted that the Veteran had undergone a transthoracic ECHO in April 1999, which showed the left ventricle was normal in size and function.  The overall wall motion also functioned normally.  The left ventricular ejection fraction (LVEF) was between 60 and 70 percent.  There were no intracardiac masses with preserved overall left ventricle (LV) function.  The Veteran also had a borderline positive treadmill test.  The examiner also noted that due to the Veteran's persistent complaint of chest pain, he had a diagnostic heart catherization in December 1998 which revealed normal left ventricular systolic function with an ejection fraction of 60 percent.  It was determined at that time that the Veteran's chest discomfort, which was at times under his left breast with radiation up to his neck, was associated with his severe hypertension and not secondary to his severe epicardial coronary artery stenosis.  The examiner noted further that the Veteran denied any symptoms of congestive heart failure except for his severe dyspnea on exertion which was thought to be related to his smoking and history of asthma.

On physical examination, the Veteran appeared to be in no acute distress.  His blood pressure was 200/110 and 95/105 in the left arm while sitting erect.  While lying supine, the blood pressure was 175/95 in both arms.  Cardiovascular exam revealed a regular rhythm with 1+ distal extremity pulse bilaterally.  The examiner's clinical impression was that the Veteran's hypertension was severe and poorly controlled.  No significant cardiovascular disease was present, and the murmurs heard on examination were not functional and represented common findings.  The examiner further opined that the Veteran's hypertension could be attributed to his chest pain syndrome, because it is common for people to have severe chest pain when their blood pressure becomes markedly elevated.  The dyspnea on exertion was most likely related to his smoking and asthma history although there may have been a slight component of diastolic dysfunction.  However, a cardiac catherization less than a year ago showed no evidence of an elevated left ventricular end-diastolic pressure (LVEDP) to suggest significant diastolic dysfunction and associated heart failure.

The Veteran also underwent a VA examination in December 1999.  The claims file was not available for review at that time.  The examiner stated that a review of the Veteran's history showed a history of chest discomfort since the December 1998 cardiac catherization.  The examiner noted that an echocardiogram conducted at the Gainesville VAMC in April 1999 showed the left ventricle was of normal size and function.  The ejection fraction was between 60 and 70 percent.  On physical examination, the blood pressure reading while sitting was 145/80 in the right arm and 150/85 in the left arm.  While standing erect, it was 160/90 in the right arm and 155/90 in the left arm.  The pertinent clinical impressions were hypertension and mild coronary artery disease.  The examiner opined, in pertinent part, that the Veteran's current chest pain could be related to the 70 percent stenosis in the diagonal branch. 

A VA treatment record dated in December 2000 shows the Veteran denied chest pain.  A chest X-ray in December 2000 revealed the cardiac silhouette was normal in size.  

Private medical records from OCALA show the Veteran was hospitalized for three days in January 2001 with complaints of chest pain, shortness of breath, and sweating.  The Veteran was given a clinical assessment of unstable angina, rule out myocardial infarction.  A cardiac catherization was performed and it showed excellent left ventricle function with an ejection fraction of 70 percent.  The echocardiogram revealed mild coronary artery disease, diastolic dysfunction, and mild to moderate left ventricle hypertrophy.  No significant wall abnormalities were present.  The estimated ejection fraction was 55 percent.  A chest X-ray revealed that the Veteran's cardiac silhouette was at the upper limits of normal, bordering mild cardiomegaly.

At a VA evaluation in January 2004, the Veteran reported that he had dizziness if he stood up too fast; chest pain with stress and occasionally at night; severe weakness but no chest pain with any lifting; and weakness at other times.  He noted that the most active thing he had done in past month was to take out the trash and rake the yard for an hour nonstop.  He was tired after 1 hour and it took 2 days to rake his 'little' yard.  Additional notes dated between February and April 2004 show he reported intermittent chest pain for years, with tightness, heaviness, and a stabbing pain that radiated to his left jaw.  He reported use of nitroglycerin at times.  The Veteran also stated that his chest pain was not related to eating or activity.  He denied syncope.

A VA heart examination was held in May 2004.  The examiner noted in his report that he had reviewed the claims file in detail.  During the examination, the Veteran complained of intermittent chest pain, but he was able to walk for a distance without any problem.  The Veteran denied any side effects from his current heart and hypertension medications.  The examiner noted that a recent cardiogram in February 2004 was of adequate quality and revealed preserved left ventricular systolic function, left ventricular diastolic dysfunction, and a minimal degree of aortic stenosis; however, no left wall abnormalities or pericardial effusion or intracardial masses.  LVEF was reported to be 60-70 percent.  The examiner's clinical estimate of METs was more than 9, and it was noted that the Veteran was able to walk for a distance before he developed chest pain, if at all.  The Veteran's blood pressure was 160/90.  There was no evidence of congestive heart failure.

At a VA hypertension examination in May 2004, the Veteran's claims file and medical records were reviewed.  The Veteran reported current symptoms of hypertension and headaches.  He used medication for control of his hypertension with no side effects.  On examination, his blood pressure was 160/90.  

Echocardiograms performed in February 2004 and December 2004 showed mild concentric left ventricular hypertrophy.  Overall wall motion was normal and left ventricle function was normal.  The qualitative ejection fraction was between 60 and 70 percent.  The report of an echocardiography study in January 2005 showed an ejection fraction of 65-70 percent.  An April 2005 stress test (stress myocardial perfusion spect scan) showed left ventricle function was 52.  The clinical impression was normal ejection fraction, 62 percent.  An echocardiography report showed mild concentric left ventricular hypertrophy was present.  The overall wall motion was normal.  The left ventricle was normal.  The qualitative ejection fraction was 60 -70 percent.  Chest X-ray showed mild chronic obstructive pulmonary disease and no acute cardiopulmonary disease.  The heart size was normal.  

A June 2006 treatment note shows a diagnosis of atypical chest pain based on the Veteran's report of intermittent left sided chest pain with radiation up to his left neck.  He also reported occasional dizziness and shortness of breath with exertion without chest pain.  Cardiac catherization in July 2006 revealed an ejection fraction of 60 percent.  When seen for VA outpatient treatment in November 2006, the Veteran reported that his blood pressure readings at home usually ran in the 120/80s.  When seen for VA outpatient treatment in July 2008, he reported that his blood pressure readings at home usually ran between 130/70 to 140/80.

In the Veteran's August 2007 Notice of Disagreement (NOD), he stated that he is unable to perform any work activity at the light level as pain and dyspnea from his cardiovascular impairments prevent him from sitting in a conventional chair more than 2 hours a day, standing more than an hour a day, or lifting 5 pounds.  He also noted that edema requires that he sit in a recliner with his feet elevated, for 90 percent of what would be an eight hour work day. 

In the Veteran's February 2008 Substantive Appeal, he reiterated the contentions expressed in the August 2007 NOD.  He also stated that the VA did not perform any occupational testing to arrive at the conclusion that his residual functional capacity allowed him to be able to perform light work, nor did VA refer to any other objective occupational evidence to support that conclusion.  

Upon VA heart examination in February 2008, the Veteran was noted to be a poor historian.  The examiner noted that a cardiac catherization was done in July 2006.  The cardiac catherization report mentioned that the Veteran has diffuse coronary artery disease but no significant obstructive disease in the main coronary artery.   First and second diagonals were with obstructive coronary artery disease, a small vessel was unable to be angioplastied.  Normal left ventricular filling pressure, normal left ventricular function of about 60 percent, and aortic stenosis were also noted.  The Veteran reported chest pain at least two to three times per week for which he took nitroglycerin.  He was managed on medical therapy.  The Veteran also reported exertional dyspnea.  He felt tired and reported generalized weakness and fatigue, but denied dizziness or syncopal attacks.  The examiner noted that the Veteran had not suffered a heart attack, although an EKG showed anterolateral wall ischemia.  There was no history of congestive heart failure.  The Veteran had not had angioplasty, bypass, or valvular surgery.  The examiner noted further that the Veteran could walk for a mile but then became short of breath and fatigued afterwards.  He could climb two flights of stairs.  The examiner stated that left ventricular ejection fraction was 60 percent; the METs level was around 7.  There were no signs or symptoms of congestive heart failure.  On physical examination, blood pressure was 133/79, 128/76, and 124/76.   A chest X-ray was normal.  The pertinent diagnoses were moderately severe coronary heart disease in multiple vessels, non-obstructive; and essential hypertension.  The examiner opined that the Veteran did not need stent placement or a coronary artery bypass at this time.  His left ventricular ejection fraction was 60 percent.  METS level was around 5.  Angina was also noted and the Veteran was taking 2 -3 nitroglycerin pills per week.  The examiner opined that the Veteran's cardiac condition had deteriorated since the last VA examination as he was more symptomatic now.  

The Veteran was afforded a VA heart examination in July 2009.  The examiner noted review of the claims file and medical records.  The Veteran denied a history of myocardial infarction or congestive heart failure.  He denied a history of syncope, but did endorse symptoms of constant fatigue, weekly angina, and monthly dizziness.  He also reported dyspnea on exertion.  The examiner noted that a cardiac stress test was not indicated for C&P examination purposes as the METS were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The estimated cardiac METs were 5-7.  The Veteran reported that he liked to do easy gardening, but not in the heat; he could go up and down the stairs; he could walk until his legs begin to cramp and was able to carry light objects.  An echocardiogram revealed heart size was normal.  The left ventricular ejection fraction was 60-70 percent.  The examiner opined that the disability's effect on the Veteran's occupation was decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue.

With regards to the service-connected hypertension, the examiner indicated that the Veteran required continuous medication for control of his hypertension and the medication was moderately effective.  The Veteran reported that he did not take his medications prior to the examination as he did not know what to expect.  On physical examination, the blood pressure readings were: 171/110, 177/102, and 175/ 100.  The diagnosis was hypertension.  

VA treatment records from 2009 to November 2010 are largely absent of treatment for heart disease and show the Veteran denied chest pain.  Numerous recordings of blood pressure readings are noted throughout this period, however, the only time a diastolic pressure of 100 or more was in July 2010 when the blood pressure reading was 197/102.

The Veteran testified at a hearing before the undersigned in February 2010.  He testified that he felt his heart disease and hypertension should be rated higher than what is currently assigned because he has been feeling "beat."  The Veteran also testified that he has angina and has started getting real bad chest pains that are sharp and "stops everything."  He stated that now he can take a couple of pills and these symptoms go away, but he knows it will get worse.  The Veteran noted that his blood pressure was 196/126 in the right arm and 184/128 on the left in January 1996 because he could not get his medicine.  The Veteran also reported that he sees a pulmonary specialist, but the specialist will not tell him anything.  He stated that the last examiner he went to told him that his heart sounded "real terrible."  He also indicated that he probably would need to have an artificial valve put in.  He also stated that he takes 18 pills a day, but does not know how many of those are for his heart and the blood pressure problems.  

The Veteran was last afforded a VA examination in May 2010.  His claims file was reviewed.  The examiner noted that the Veteran had a history of hypertension since service and it was not under good control.  There was no history of stroke or transient ischemic attack.  The Veteran had a history of aortic valve stenosis, valvular heart disease, and ischemic heart disease with blockages varying from 20 to 70 percent in several coronary arteries.  He has not any angioplasty or stent placement.  The examiner further noted that the Veteran has not suffered a heart attack but has all the arteriosclerotic complications from his hypertension.  Blood pressure readings on examination were 180/110, 175/100 and 170/97.  The examiner noted that the Veteran was not taking all of his medications.  The diagnosis was hypertension, uncontrolled in spite of four medications including ACE inhibitor, beta-blocker, and calcium channel blocker.

Regarding his valvular heart disease, the Veteran reported that he has chest pain at least 2-3 times a week requiring sublingual nitroglycerin.  He has exertional dyspnea with shortness of breath even on mild exertion, generalized weakness and fatigue.  He felt dizzy from time to time but denied syncopal attacks or blackouts.   He denied heart attack, but reported swelling in the legs and a history of mild congestive heart failure.  The Veteran reported that he used to work in construction but had not done so in 20 years because he feels so weak.  He cannot carry on strenuous work.  The examiner opined that left ventricular ejection fraction was 50-55 percent and estimated METs level was around 5.  The examiner further opined that the Veteran's coronary artery disease and valvular heart disease is moderate.  On physical examination, the examiner indicated that the heart was in regular rhythm with S1 and S2 normal.  Aortic stenosis was indicated and there was cardiomegaly on percussion.  Left ventricular ejection fraction was 50-55 percent.  The pertinent diagnoses were moderately severe hypertension, uncontrolled, with proteinuria; ischemic heart disease with valvular heart disease, moderately severe; and severe debility and deficiency in activities of daily living.  The examiner opined that the Veteran should be considered unemployable for heavy or active duty jobs, but there was no contraindication for a sedentary job, although since he did not have much education, he was not suited for a sedentary job either.


Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

The regulations pertaining to the evaluation of hypertension were amended during the pendency of the Veteran's appeal.  See 62 Fed. Reg. 65222 (Dec. 11, 1997) (effective Jan. 12, 1998); see also 71 Fed. Reg. 52460 (Sept. 6, 2006) (effective Oct. 6, 2006).  The regulations pertaining to the evaluation of coronary artery disease were amended twice during the pendency of the Veteran's appeal.  See 62 Fed. Reg. 65207- 01 (Dec. 11, 1997) (to be codified at 38 C.F.R. § 4.104, DCs 7000 to 7123); see also 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Hypertensive Vascular Disease 

Under the regulations in effect prior to January 12, 1998, 38 C.F.R. § 4.104, DC 7101 provided that a 10 percent evaluation was assigned for hypertensive vascular disease (essential arterial hypertension) with a diastolic pressure predominantly 100 or more.  A 20 percent evaluation was assigned for hypertensive vascular disease with a diastolic pressure predominantly 110 or more with definite symptoms.  A 40 percent evaluation was assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 60 percent evaluation, the highest available schedular rating, was assigned for diastolic pressure predominantly 130 or more and severe symptoms.

Explanatory Note (1) indicated that for the 40 percent and 60 percent ratings under DC 7101, there should be careful attention to the diagnosis and repeated blood pressure readings.  Explanatory Note (2) also noted that when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum of 10 percent will be assigned.  See 38 C.F.R. § 4.104, DC 7101 (1996).

Effective January 12, 1998, the criteria for evaluating hypertension were amended to include consideration of systolic blood pressure readings.  In this regard, a 10 percent evaluation is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more.

Explanatory Note (1) indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Explanatory Note (2) advised the rater to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

To eliminate the confusion regarding whether or not separate evaluations for hypertension and hypertensive heart disease were appropriate, it was proposed to add a new note (3) under diagnostic code 7101 stating that hypertension will be separately evaluated from hypertensive heart disease and other types of heart disease.  See 67 Fed. Reg. 54,396 (August 22, 2002).

Effective October 6, 2006, VA amended the Schedule for Rating Disabilities by adding guidelines for evaluating certain respiratory and cardiovascular disorders, including an explanation that hypertension will be separately evaluated from hypertensive and other heart diseases.  71 Fed. Reg. 52457-01 (Sept. 6, 2006).  This clarification is currently codified at 38 C.F.R. § 4.104, DC 7101 Note (3).  It was noted that the provisions of this amendment shall apply to all applications for benefits received by VA on or after the effective date of this final rule. Id.  Significantly, however, information in the proposed regulation makes clear that the amendment was simply to clarify existing practice.  Given that this amendment clarifies that the criteria of DC's 7005 and 7101 in effect since 1996 have never overlapped, the Board finds no impediment to applying these principles for the entire appeal period.

Valvular Heart Disease (Rheumatic Heart Disease)

Prior to January 12, 1998, the rating criteria for valvular heart disease set forth at 38 C.F.R. § 4.104, DC 7000, provided as follows:

A 30 percent rating is warranted from the termination of an established service episode of rheumatic fever, or, its subsequent recurrence, with cardiac manifestations, during the episode of recurrence, for 3 years, or diastolic murmur with characteristic EKG manifestations or definitely enlarged heart. 

A 60 percent rating is warranted for rheumatic heart disease with heart definitely enlarged; severe dyspnea on exertion, elevation of systolic blood pressure, or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia; more than light manual labor is precluded. 

A 100 percent rating is warranted for active rheumatic heart disease, and, with ascertainable cardiac manifestation, for a period of 6 months, or for inactive disease with definite enlargement of the heart confirmed by roentgenogram and clinically; dyspnea on slight exertion; rales, pretibial pitting at end of day or other definite signs of beginning congestive failure; more than sedentary employment is precluded.  38 C.F.R. § 4.104, DC 7000, effective prior to January 12, 1998.

Effective January 12, 1998, the rating criteria for DC 7000 was amended as follows:

A 30 percent rating is assigned for valvular heart disease with a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is assigned for valvular heart disease (including rheumatic heart disease) when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

A 100 percent rating is for assignment during active infection with valvular heart damage after three months following cessation therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 3.414, DC 7000. 


Arteriosclerotic Heart Disease (Coronary artery disease)

Prior to January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) set forth at 38 C.F.R. § 4.104, DC 7005, provided as follows: 

A rating of 30 percent was to be assigned following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor feasible.  

A rating of 60 percent was to be assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  

During and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc. arteriosclerotic heart disease was to be rated at 100 percent.  Arteriosclerotic heart disease was also to be rated at 100 percent after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  38 C.F.R. § 4.104, DC 7005, effective prior to January 12, 1998.

Effective January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) was amended as follows:

A workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required was to be rated as 10 percent disabling.  

A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray was to be rated as 30 percent disabling.  

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent was to be rated as 60 percent disabling.  

With documented coronary artery disease resulting in: Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent was to be rated as 100 percent disabling.  

Note (1): Evaluate cor pulmonale, which is a form of secondary heart disease, as part of the pulmonary condition that causes it.  Note (2): One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

Note: If nonservice-connected arteriosclerotic heart disease is superimposed on service- connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.

Regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DCs 7000 and 7005 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).


Hypertensive Heart Disease

The Board has also considered the applicability of 38 C.F.R. § 4.104, DC 7007 relates to hypertensive heart disease.  Prior to January 12, 1998, hypertensive heart disease provided:

A 30 percent rating was assigned with definite enlargement of the heart, sustained diastolic hypertension of 100 or more, moderate dyspnea on exertion.
 
A 60 percent rating was assigned with marked enlargement of the heart, confirmed by roentgenogram, or the apex beat beyond midclavicular line, sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced, dyspnea on exertion, more than light manual labor is precluded.

A 100 percent rating was assigned with definite signs of congestive failure, more than sedentary employment precluded.  38 C.F.R. Part 4, DC 7007 (1996).

Under the former versions of Diagnostic Codes 7007 and 7101 (effective prior to January 12, 1998), a separate rating could not be assigned for hypertensive heart disease and hypertension.  This was because the criteria for rating one condition overlapped with the criteria for the rating the other.  See 38 C.F.R. § 4.104, DC 7007 (in effect prior to January 12, 1998) (including "sustained diastolic hypertension, diastolic 100 or more, or 120 or more" as rating criteria for hypertensive heart disease).  Under those circumstances, the assignment of separate ratings would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2010).  Under the amended version, however, elevated diastolic readings are no longer listed as criteria for rating hypertensive heart disease.  See 38 C.F.R. § 4.104, DC 7007 (2010).  See also Esteban v. Brown, 6 Vet. App. 259 (1994); Robinette v. Brown, 8 Vet. App. 69 (1995); Akles v. Derwinski, 1 Vet. App. 118 (1991).

On January 12, 1998, the rating criteria for hypertensive heart disease was revised and is found in 38 C.F.R. § 4.104, DC 7007.  The criteria for this Diagnostic Code are the same as the revised criteria for DC 7005.

As noted, the regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DC 7007 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).


Analysis

Entitlement to an initial disability rating in excess of 10 percent for hypertension prior to July 9, 2009 and in excess of 20 percent thereafter. 

Service connection for hypertension was awarded in a July 2006 rating decision effective February 12, 1996.  The RO assigned a 10 percent disabling rating, effective January 12, 1998.  In a September 2009 rating decision, the RO increased the disability evaluation for the service-connected hypertension to 20 percent, effective July 9, 2009.  The Veteran seeks higher ratings.  

The Board initially finds that a separate, compensable evaluation may not be assigned for the period that is from February 12, 1996 to January 12, 1998.  In order to receive a 10 percent evaluation or higher for this initial period, the evidence must show that the Veteran had diastolic pressure readings that were at least predominately 100 or more.  The only blood pressure reading dated during this period is in a March 1997 private treatment record and it was 140/90.  Based on this finding, diastolic pressure was not predominantly 100 or more.  

The Board has considered whether a compensable rating could be assigned under an alternate diagnostic code, such as DC 7005 (for arteriosclerotic heart disease/coronary artery disease) or DC 7007 (for hypertensive heart disease).  To the extent that the Veteran's hypertension manifested with symptoms of chest pain and some exertional dyspnea, these symptoms were accounted for in the 30 percent rating which was assigned for his service-connected disability of coronary artery disease, pursuant to 38 C.F.R. § 4.104, DC 7005.  Rating of the same "disability" or the same "manifestations" under various diagnoses would result in pyramiding which is prohibited.  38 C.F.R. § 4.14.  Therefore, a separate compensable rating under DC 7005 is not allowed.

A higher rating is not warranted under DC 7007 as there is no evidence in the record showing that the Veteran had an enlarged heart, sustained diastolic pressure of 100 or more, and significant dyspnea on exertion associated with cardiovascular disability.  Based on the forgoing, a compensable rating for hypertension is denied for the entire appeal period that is between February 12, 1996 and January 12, 1998.  

As indicated, the Veteran's hypertension is rated as 10 percent disabling, effective January 12, 1998.  Blood pressure readings from January 12, 1998 have been reviewed and considered in the evaluation of the Veteran's disability.  Based on the evidence, the Board finds that the criteria for an evaluation higher than 10 percent are not met for the entire appeal period that is from January 12, 1998 to July 9, 2009.  

Under the former and revised criteria for rating hypertension, an evaluation of 20 percent or higher required a history of diastolic pressure readings that were predominately 110 or higher.  38 C.F.R. § 4.104, DC 7101 (1996, 1998 & 2010).
In this case, the Board notes that out of the dozens of blood pressure readings obtained in the 11-year period between January 12, 1998 and July 8, 2009, only one of the Veteran's diastolic pressures obtained have been 110 or higher with definite symptoms.  A blood pressure reading of 200/110 was obtained at the October 1999 VA examination.  The remainder of the diastolic pressure readings have been less than 110.  Such findings do not reflect diastolic pressures predominately 110 or higher.

A systolic pressure of predominately 200 or more would merit a higher evaluation under the revised criteria.  The only blood pressure reading with a systolic pressure of 200 or more was reading noted at the October 1999 VA examination.  The remainder of the systolic pressure readings have been less than 200.  Accordingly, an initial evaluation in excess of 10 percent prior to July 9, 2009 is not possible.  38 C.F.R. § 4.104, DC 7101 (1998 & 2010).

Under the former criteria set forth at 38 C.F.R. § 4.104, DC 7007 (1998), a 30 percent was available for definite enlargement of the heart, a sustained diastolic pressure of 100 or more, and moderate dyspnea on exertion associated with cardiovascular disability.  The evidence shows that the Veteran has reported dyspnea on exertion throughout this appeal period, but there has not also been definite enlargement of the heart and sustained diastolic pressure of 100 or more.  The evidence in this case shows that mild cardiomegaly was seen upon cardiac catherization in January 2001; however, this was only a borderline finding.  There is no other evidence of heart enlargement in the record.  Also, the cumulative blood pressure readings do not reflect a sustained diastolic pressure of 100 or more.  In fact, the only blood pressure reading showing a diastolic pressure of 100 or more was in a February 1999 note and at the October 1999 VA examination.  Accordingly, the criteria for a higher rating of 30 percent are not met or approximated.  See 38 C.F.R. § 4.104, DC 7007 (1998).  

As indicated, the Veteran's hypertension is rated 20 percent disabling for the period beginning July 9, 2009.  Under the former and revised criteria for hypertension, a 40 percent or higher rating requires evidence of diastolic pressures that are predominantly 120 or more.  Out of the dozens of blood pressure readings obtained since July 9, 2009, none of them are shown to have been 120 or higher.  Accordingly, an evaluation in excess of 20 percent is not warranted from July 9, 2009.  38 C.F.R. § 4.104, DC 7101 (2010).

The Board has considered whether a higher rating may be assigned under the former DC 7007.  See 38 C.F.R. § 4.104, DC 7007 (1996).  A 30 percent rating was possible under this code with evidence of definite enlargement of the heart, sustained diastolic readings of 100 or more and moderate dyspnea on exertion.  The cumulative treatment records since July 2009 reflect complaints of dyspnea on exertion.  Although the May 2010 VA examiner indicated that there was cardiomegaly on percussion, an echocardiogram in July 2009 showed cardiomegaly was not present and there is no other clinical finding of cardiomegaly in the record.  The evidence also does not reflect sustained diastolic readings of 100 or more.  

The Board has considered the lay statements of the Veteran and his wife that a higher rating is warranted based on the extent of his disability, however, while these statements are competent, credible, and probative, they are outweighed by the objective medical evidence which shows that the blood pressure readings do not meet the criteria for a higher rating.  The medical evidence is found to be more probative as specific blood pressure readings were provided.  The Board has considered whether staged ratings are warranted based on distinct facts showing that a higher rating may be warranted at some point during the claim period; however, the evidence does not show that the criteria for a higher rating are met at any point in time. 

Accordingly, the preponderance of the evidence is against the claim and the claim must be denied.  In reaching this decision, the Board has considered whether or not staged ratings are appropriate for any of the period on appeal, but finds there is no basis for a higher rating at any point of the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


An initial disability rating for valvular heart disease with coronary artery disease, rated 30 percent disabling prior to July 9, 2009, and 60 percent disabling thereafter.

Service-connected valvular heart disease with coronary artery disease is rated 30 percent disabling prior to July 9, 2009, pursuant to 38 C.F.R. § 4.104, DC 7005 (1996) and rated 60 percent disabling thereafter, pursuant to 38 C.F.R. § 4.104, DC 7005 (2010).  The Veteran seeks higher ratings.  

A 60 percent rating is the next highest evaluation under the former DC 7005, and requires a history of acute coronary occlusion or thrombosis, or a history of substantiated repeated anginal attacks with more than light manual labor not feasible.  See 38 C.F.R. § 4.104, DC 7005 (1996).  The Board has reviewed the cumulative clinical evidence and finds no evidence of a history of acute coronary occlusion or thrombosis.  While there is a history of substantiated repeated anginal attacks, the evidence does not show that more than light manual labor was not feasible on account of the heart disease.  Other than the Veteran's own assertions to the contrary, there is no medical opinion in the record that states or advises that more than light manual labor was precluded or was not feasible due to the Veteran's coronary artery disease.  In fact, VA examiners in October 1999 stated that no significant heart disease was present.  A VA examiner in December 1999 also opined that the coronary artery disease was of mild severity.  The medical evidence shows that prior to July 9, 2009, the Veteran's coronary artery disease was manifested by, at worst, a history of substantiated anginal attacks with ordinary manual labor feasible.  See 38 C.F.R. § 4.104, DC 7005 (1996).  Accordingly, the initial 30 percent rating was appropriate.  

The Board finds that the criteria for a 60 percent disability rating are met in light of the revised rating criteria of DC 7005, but only as of February 11, 2008.  A MET of around 5 was noted during the February 11, 2008 VA examination, which is sufficient for a rating of 60 percent.  

Prior to the February 2008 VA examination report, there is no evidence of congestive heart failure in the record.  The evidence also did not demonstrate METs of less than 3 but not greater than 5 resulting in dyspnea, fatigue, angina, dizziness or syncope and in fact, the medical evidence shows the Veteran's metabolic capacity was primarily reported as 5 to 9 METS.  A MET of more than 9 was noted at the May 2004 VA examination.  There also was no evidence of an ejection fraction of 30 to 50 percent prior to February 2008.  Rather, the medical evidence also shows that the Veteran's coronary artery disease was manifested by a left ejection fraction greater than 50 percent with complaints of dyspnea and some shortness of breath on exertion.  As the record indicates, echocardiogram report dated in April 1999 and June 2006 reflect ejection fractions between 60 and 70 percent.  The private echocardiogram report dated in January 2001 showed an ejection fraction of 70 percent.  In a similar fashion, VA examination reports dated in December 1999 and May 2004 revealed ejection fractions were 60 to 70 percent.  The findings prior to February 11, 2008 are best represented by a 30 percent rating.  Accordingly, the 30 percent rating is continued for the entire period that is prior to February 11, 2008, and the Board assigns a 60 percent disability rating from February 11, 2008.  See 38 C.F.R. § 4.104, DC 7005 (1996 & 2010).  

A higher rating of 100 percent is not warranted under the former or revised criteria set forth at DC 7005.  The record does not reflect evidence of acute illness from coronary occlusion or thrombosis with chronic residual findings.  See 38 C.F.R. § 4.104, DC 7005 (1996).  There also is no evidence of chronic congestive heart failure, or a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005, 2010.
 
Alternately, the Board has considered whether a 60 percent or higher rating may be assigned (prior to February 2008) under DC 7000.  Under former DC 7000, a higher rating of 60 percent was possible under this code for rheumatic heart disease with heart definitely enlarged; severe dyspnea on exertion, elevation of systolic blood pressure, or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia; more than light manual labor is precluded.  See 38 C.F.R. § 4.104, DC 7000 (1996).  In this case, there is no definite heart enlargement shown.  The January 2001 treatment note from the OCALA facility showed the Veteran's cardiac silhouette was at the upper limits of normal, bordering mild cardiomegaly.  An April 2005 echocardiography report showed heart size was normal.  As for severe dyspnea on exertion, this was reported at the October 1999 VA examination, but the examiner noted it was related to the Veteran's smoking and history of asthma (although there may have been a slight component of diastolic dysfunction).  The examiner also stated that despite this complaint, a December 1998 cardiac catherizaton showed no evidence of significant diastolic dysfunction and associated heart failure.  There is no other report or finding of severe dyspnea on exertion.  Elevated systolic blood pressure was shown only during the October 1999 VA examination and the record reflects no evidence of paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia.  Finally, as was discussed above, the evidence does not show that more than light manual labor was precluded due to the valvular disease.  Accordingly, a 60 percent or higher rating, under DC 7000, may not be assigned for the period that is prior to February 2008. 

The Board has considered the Veteran's hearing testimony and his statements in the August 2007 NOD and February 2008 substantive appeal and finds that they are credible; however, the medical evidence showing no congestive heart failure, significant heart disease, definite heart enlargement, coronary occlusion or thrombosis; ordinary manual labor to not be feasible; METs greater than 5 prior to February 11, 2008, and no greater than 5 thereafter; and ejection fractions greater than 50 percent -is most probative as to whether a higher rating is warranted.  

For the period beginning February 11, 2008, the Board finds that the Veteran is not entitled to a rating in excess of 60 percent for his service-connected valvular heart disease with coronary artery disease, under the former or revised rating criteria of DC 7005.  A total disability rating under the former criteria is not warranted as the record is negative for thrombosis, circulatory shock, and chronic congestive heart failure.  A total disability rating under the revised criteria is also not warranted as the Veteran's valvular heart disease was manifested by normal left ventricular function with ejection fractions that were consistently much greater than 30 percent and a workload of 3 METs.  Based on the VA examination findings obtained in July 2009 and May 2010, there is no evidence that there was a workload of less than 3 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  The July 2009 VA examination report showed that the Veteran's LVEF was greater than 50 percent, and the estimated METs were between 5 and 7.  The May 2010 VA examination report showed that the Veteran had LVEFs of 50 to 55 percent, and estimated METs of 5.  Such findings would not warrant a higher evaluation of 100 percent under the revised criteria.  See 38 C.F.R. § 4.104, DC 7005 (1996).  

The Board has considered whether a 100 percent rating may be assigned for the period beginning February 11, 2008, alternatively under the former or revised versions of DC 7000; but finds that it may not.  Applying the former criteria of DC 7000 to the evidence of record beginning February 11, 2008, a 100 percent rating is not proper.  The record contains no findings of active rheumatic heart disease.  Regarding any inactive disease, the Veteran did report dyspnea on slight exertion at the May 2010 examination and the examiner opined that more than sedentary employment is precluded.  These findings meet some of the criteria required for a 100 percent rating.  However, the Board notes that to warrant a 100 percent rating there must also be evidence of definite enlargement of the heart shown by roentgenogram and clinically.  See 38 C.F.R. § 4.104, DC 7000 (1996).  The May 2010 examiner reported cardiomegaly by percussion, but this was not confirmed by x-ray.  The July 2009 VA examination report shows a normal heart on echocardiogram.  Accordingly, the former criteria required for a 100 percent rating are not met.

The criteria warranting a 100 percent rating under the revised DC 7000 is identical to those set forth in the revised DC 7005.  The Board has already discussed why those criteria are not met in this case.  See 38 C.F.R. § 4.104, DC 7000 (2010).  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent for any period of time prior to February 11, 2008, and against a rating higher than 60 percent for any period of time since February 11, 2008.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's hearing testimony and his statements in the February 2008 substantive appeal and finds that they are credible; however, the medical evidence showing no congestive heart failure or definite heart enlargement; METs greater than 3; and ejection fractions greater than 30 percent -is most probative as to whether a higher rating is warranted.  

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected cardiovascular disabilities are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  In particular, the Board finds no evidence of any signs or symptoms of the service-connected cardiovascular disabilities which are not encompassed within the rating schedule or within the Veteran's assigned evaluations for hypertension or valvular heart disease with coronary artery disease.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, entitlement to a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is already in receipt of a TDIU.  



ORDER

A higher initial disability rating for hypertension, rated 10 percent disabling prior to July 9, 2009, and 20 percent disabling thereafter is denied.

An evaluation in excess of 30 percent for valvular heart disease with coronary artery disease, prior to February 11, 2008, is denied; a rating of 60 percent, but no higher, is warranted from February 11, 2008.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


